Title: Circular to the Commandants of Regiments, 18 June 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circularto Lt Col Comr
New York June 18. 1799
Sir

Intimations have been in some instances given that more bounty money will quickly be wanted. The Secy of War will naturally expect that an application of this sort should be accompanied with some view of the progress of the recruiting. I am aware that it requires a little time to get into the train of exact returns—but it is necessary to require the transmission of information more or less correct and a summary of it must be communicated to me.
The form of a monthly return will soon be transmitted & then it will be expected that it will be regularly made.
With great consideration   I am Sir   Yr Obed ser.
